Title: Abigail Adams to John Adams, 18 April 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy April 18th 1794
          
          Your Letter of April 5th an 7th reachd me last Evening, and they fill me with more apprehensions of a War than any thing I have before hear’d. the body of the people are decidedly against War, and if a War is madly or foolishly precipitated upon us, without the union of the people, we shall neither find Men or Money to prosecute it, and the Government will be Cursed and abused for all the concequences which must follow I have many disputes with your Brother upon this Subject, whose passions are up, upon the insults, and abuses offerd us by Britain, and who is for fighting them instantly with out Seeing one difficulty in our way. in order to put a stop to too rash measures, Congress must rise. the people without are willing to wait the result of Negotiation as far as I can learn, and in the mean time we ought to prepare for the worst. Several vessels arrived here last Week from Jamaca, where they were only carried for examination of their Papers—and immediatly dismist.
          I most devoutly pray that we may be preserved from the horrours of War, and the Machinations of Man.
          You judg’d right of your Countrymen. the vote for mr Adams, notwithstanding all the Electionering was much more unanimous than I expected. in Quincy they were nearly divided between mr Cushing & him. in Braintree & Randolph they were nearly all for him.— I am glad that we shall have a Govenour Elected by the people—and you will see by a Letter received from me before this time, how nearly we agree in sentiment upon this Subject, and I may adopt the words

of mr Blount in a Letter to Pope, “that I have a good opinion of my politics, since they agree with a Man who always thinks so justly” I wish it were in our power to persuade all the Nations into a calm and steady disposition of mind, while seeking particularly the quiet of our own Country and wishing for a total end of all the unhappy divisions of Mankind by party-spirit, which at best, is but the Madness of many for the Gain of a few— I shall with pleasure upon this day particularly set Apart by our Rulers, as a day of Humiliation and prayer, unite with them in wishing the temporal and eternal welfare of all mankind. how much more affectionatly then shall I do it for You to whom I am bound by the Strongest bonds of duty and / affection ever yours
          
            A Adams—
          
        